DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 2, 10, 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to include an opening which is provided in a circular ring opening which continues along a virtual circle existing concentrically form a center in a plan view of the first surface such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2010/0089314 to Goodman et al is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 13 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2010/0089314 to Goodman et al.
In regards to Claim 1, Goodman teaches a susceptor 100 Fig. 1, 7, 8 comprising: a base portion (body of 100) having a first surface (top surface of 100) on which a wafer is placed (as shown in Fig. 8), wherein the base portion has an opening (singular opening of 118) which
In regards to Claim 2, Goodman teaches the base portion (body of 100) is provided with a main body (bottom plate of 100 in the pocket formed by 110) and a protrusion (raised shoulder of 108), the opening is provided in the main body (as it is formed in the bottom of 100), and the protrusion protrudes from the main body in a thickness direction and is provided at an outer periphery of the base portion (as it is the raised shoulder 108).
In regards to Claim 10, Goodman teaches that the opening has a width of 0.04 inches [0046], or 1 mm, a value that fulfills the claimed range of 1 mm or less.
In regards to Claim 13, Goodman teaches a chemical vapor deposition apparatus Fig. 1 [0006], comprising: the susceptor according to Claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0089314 to Goodman et al in view of United States Patent Application No. 2001/0037761 to Ries et al.
In regards to Claim 14, Goodman teaches a chemical vapor deposition apparatus Fig. 1, 9 [0046] which grows an epitaxial film (silicon crystal deposition, i.e., epitaxial film) on a main surface of a wafer 16 by chemical vapor deposition, the chemical vapor deposition apparatus comprising: 3a susceptor 100, and a heater 14 for heating the wafer (heating elements 14, [0039]), wherein the susceptor has a first surface (top surface of 100) on which the wafer is placed (16 on 100) and at least one opening (opening of 240, 242, 244) penetrates through the susceptor in a thickness direction toward the first surface and supplies a rare gas to the wafer (inert gas or hydrogen gas, which is rare as it is not as common as air, for instance [0074, 0079]), at least one space 143, 144 used as a flow passage passing through the rare gas is provided around the heater (as the gas flows around the top surface of 14 and is around, as broadly recited, the heater), the space is connected to the opening (as 143 is connected to 114, as shown in Fig. 1, 7, 8, [0038-0080]).  
Goodman teaches that the holder/susceptor 100 is made out of graphite [0043] and that the support structure 204 is also made out of graphite [0063].
Goodman does not expressly teach an impurity concentration of a member installed around the space is 0.01 ppm or less.  
Ries teaches that a wafer support can be made of high purity graphite that has a higher purity of 99.99% pure graphite [0061], i.e., a range that overlaps the impurity concentration of a member installed around the space is 0.01 ppmw or less.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a graphite susceptor/holder support analogous to that of Goodman out of 99.99%+ graphite, as taught by Ries, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143 Motivation B. The resulting apparatus would fulfill the limitations of Claim 14.

Claim 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0089314 to Goodman et al in view of United States Patent Application No. 2009/0272323 to Ito.
The teachings of Goodman are relied upon as set forth in the above 102 rejection
In regards to Claim 15, Goodman teaches the base portion is separated into a first portion and a second portion by the circular ring opening, as the flat bottom portion of 100 in Fig. 7, 8 and 110 forming the outer boundary of the flat bottom portion to the protrusion as shown in Fig. 7, 8;  the first portion is positioned inside of the base portion from the second portion (as 110 separates the outer periphery from the pocket bottom plate), but Goodman does not expressly teach the second portion and the wafer are separated from each other by moving the first portion upward.  
Ito teaches a susceptor 11 Fig. 1-3 that can be made out of two portions, a first inner portion 12 and a second outer portion 13, the second portion having a protrusion or step 13d [0031], the inner or first portion of the susceptor moving upward to separate the wafer from the second portion (as shown in Fig. 7 and 8) [0027-0049], the first portion having a protrusion 12b; the second outer portion having a step 13d or rim (analogous to 110 of Goodman) the susceptor configuration suppresses metal contamination [0042, 0047].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goodman with the inner and outer separate portions of the susceptors where the inner susceptor/first portion is moved upwards, as per the teachings of Ito. One would be motivated to do so for the predictable result of to suppress metal contamination as per the teachings of Ito. See MPEP 2143 Motivation A. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 16, Goodman teaches the base portion is                                                                                                                                                                                                                                                                                       provided with a main body (body of 100) and a protrusion 110, the opening is provided in the main body (as it is formed within the body), and the protrusion protrudes from the main body in a thickness direction and is provided at an outer periphery of the base portion (as shown in Fig. 7, 8). 4 
In regards to Claim 17, Goodman teaches that the opening has a width of 0.04 inches [0046], or 1 mm, a value that fulfills the claimed range of 1 mm or less.
In regards to Claim 18, Goodman teaches a chemical vapor deposition apparatus Fig. 1 [0006], comprising: the susceptor according to Claim 1.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0089314 to Goodman et al in view of United States Patent Application No. 2009/0272323 to Ito, as applied to Claim 18 above, and in further view of United States Patent Application No. 2001/0037761 to Ries et al.
The teachings of Claim 18 are relied upon as set forth in the 103 rejection above.
In regards to Claim 19, Goodman teaches a heater for heating the wafer 14, wherein at least one space used as a flow passage (interior space of 143, 144) passing through the rare gas is provided around the heater (as it placed around in the space above the heaters 14), the space is connected to the opening (as the space is provided at the center of the body, inside the inner diameter of 110), but does not expressly teach an impurity concentration of a member installed around the space is 0.01 ppmw or less.
Goodman teaches that the holder/susceptor 100 is made out of graphite [0043] and that the support structure 204 is also made out of graphite [0063].
Goodman does not expressly teach an impurity concentration of a member installed around the space is 0.01 ppm or less.  
Ries teaches that a wafer support can be made of high purity graphite that has a higher purity of 99.99% pure graphite [0061], i.e., a range that overlaps the impurity concentration of a member installed around the space is 0.01 ppmw or less, as high purity is desired.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a graphite susceptor/holder support analogous to that of Goodman in view of Ito out of 99.99%+ graphite, as taught by Ries, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143 Motivation B. The resulting apparatus would fulfill the limitations of Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 9873941 to Ito which teaches the substrate support with a gas tank 46 underneath and an internal heater.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716